Action to recover damages for personal injuries sustained by plaintiff as the result of a collision between an automobile owned by defendant Seifert, in which she was riding as a guest, and an automobile owned by defendant Corroon. Judgment for plaintiff against defendant Corroon and defendant Lutz, his chauffeur. Judgment unanimously affirmed, with costs. We are of opinion that the amount of the reduced verdict was adequate compensation. The claim of the plaintiff that the trial justice based his view on medical reports made after the trial is unavailing for two reasons: (1) The stipulation authorizing the court to select an expert to make a thorough examination of the plaintiff to aid the court in arriving at a conclusion on the motion to set aside the verdict as excessive, permitted the practice adopted; and (2) in any event this court, under its broad power to reduce a verdict which it deems excessive, may conclude, as we have, that the amount of compensation awarded by the reduced verdict is a proper award of damages, and, therefore, it is of no materiality what the experts selected under the stipulation reported. Present — Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ.